La Jueza Presidenta Oronoz Rodríguez
emitió una opi-
nión de conformidad en parte y disidente en parte. El Juez Asociado Señor Estrella Martínez hace constar la expresión de conformidad en parte y disidente en parte siguiente:
Estoy conforme con lo resuelto en el caso CC-2014-304, por considerar que el Tribunal acertadamente expone el derecho sustantivo aplicable y pauta los requisitos que debe cumplir el Estado cuando incaute y retenga cualquier propiedad para fines investigativos, según lo dispone el último párrafo del Art. 13 de la Ley Núm. 119-2011 (34 LPRA sec. 1724(j)). Cabe des-tacar que estoy de acuerdo con la determinación de no remitir el caso al Tribunal de Primera Instancia para que el Estado tenga nuevamente la oportunidad de demostrar que retuvo la propiedad ocupada para fines investigativos asociados a los motivos que originaron su incautación. La razón de ello es que el Estado, y así surge diáfanamente del expediente ante nues-tra consideración, ya tuvo esa oportunidad y no detalló en qué *312consistió la supuesta investigación, cuál fue su propósito y su vínculo con la propiedad incautada. En otras palabras, en nin-gún momento el Estado acreditó que la decisión de retener la propiedad respondió a fines investigativos relacionados a la ocupación y, de esa forma, refrendar la aplicación del último supuesto del precitado Art. 13 de la Ley Núm. 119-2011. Tam-poco se alegó que la propiedad se ocupó al amparo de la Ley para la Protección de la Propiedad Vehicular, Ley Núm. 8 de 5 de agosto de 1987 (Ley Núm. 8), 9 LPRA see. 3201 et seq.
De esta forma opino que, en consideración a las circunstan-cias del caso, devolverlo al foro primario hubiese conllevado permitir que el Estado improvisara justificaciones a posteriori para la demora en la notificación de la confiscación dentro del término dispuesto para ello, infringiendo así los derechos pro-pietarios de los dueños. En vista de que en este caso la notifi-cación de la confiscación se realizó fuera de la norma general que impone un término jurisdiccional de treinta (30) días desde la incautación, y de que el Estado no ocupó la propiedad en virtud de la Ley para la Protección de la Propiedad Vehicular ni acreditó que su retención respondió a fines investigati-vos que le permitieran extender el referido periodo de días para cursar la notificación, sostengo que procede —tal como lo determina el Tribunal— decretar la nulidad de la confiscación efectuada. Véanse, por ejemplo, Coop. Seguros Múltiples v. Srio. de Hacienda, 118 DPR 115 (1986); Colón Medina v. Srio. de Hacienda, 109 DPR 540 (1980); Vázquez Fontánez v. Tribunal Superior, 102 DPR 396 (1974) (per curiam). Ante el cuadro descrito, no procedía otorgarle una segunda oportunidad al Estado para que “demostrara” lo que a todas luces no hizo y que bajo la norma acertadamente pautada no podrá realizar.
Con relación al caso Núm. CC-2014-742, respetuosamente disiento de la determinación de revocar el dictamen del Tribunal de Apelaciones y, por ende, desestimar la demanda de im-pugnación de confiscación por motivo de haberse emplazado al Secretario de Justicia fuera del término jurisdiccional estable-cido en la Ley Núm. 119-2011 (34 LPRA see. 1724 et seq.). Ello pues, al igual que concluyó el foro apelativo intermedio, del expediente surge con meridiana claridad que la confiscación efectuada es nula, toda vez que la notificación fue remitida por el Estado en exceso del término jurisdiccional de treinta (30) días dispuesto en el Art. 13 de la Ley Núm. 119-2011 (34 LPRA sec. 1724(j)). En particular, en este caso la ocupación de la propiedad ocurrió el 8 de mayo de 2013 y específicamente res-pondió a que ese día se utilizó en alegada violación a la Ley de Sustancias Controladas de Puerto Rico, 24 LPRA see. 2101 et seq. Posteriormente, el Estado remitió la correspondiente no-*313tificación el 11 de junio de 2013. De ésta, no se desprende que la confiscación se realizó para fines investigativos o en virtud de la precitada Ley Núm. 8, para así extender el mencionado término para remitir la notificación.
La única referencia que se hace en la notificación a la Ley Núm. 8 es que del Certificado de Inspección de Vehículos de Motor expedido el 15 de mayo de 2013, surgió que el bonete y guardalodos frontales del vehículo fueron reemplazados. Por lo tanto, esto último, evidentemente, no fue la razón principal para la incautación realizada el 8 de mayo de 2013. Es una información que se obtuvo el 15 de mayo de 2013, con poste-rioridad a la incautación, por lo que no puede implicar que la confiscación se efectuó al amparo de la Ley Núm. 8.
En consecuencia, contrario a lo resuelto en la Opinión Ma-yoritaria, entiendo que no procede refrendar la confiscación en este caso, ya que al ser nula por razón de que la notificación se remitió fuera del término jurisdiccional dispuesto para ello, nunca tuvo eficacia jurídica. Tal y como afirmó el Tribunal de Apelaciones, considero que no se puede condonar la nulidad mediante la estricta aplicación de un estatuto con el cual el propio Estado no cumplió. A tales efectos, es contrario a dere-cho sujetar a la persona afectada a las disposiciones de un estatuto que pierde aplicabilidad ante la nulidad ab initio de la confiscación. Recuérdese, a modo de analogía, que “ante la certeza de la nulidad de una sentencia, resulta mandatorio declarar su inexistencia jurídica; ello independientemente del hecho de que la solicitud a tales efectos se haga con posterio-ridad a haber expirado el plazo de seis (6) meses establecido”. (Énfasis en el original). Montañez v. Policía de Puerto Rico, 150 DPR 917, 922 (2000). Por todo lo anterior, sostengo que procedía confirmar al Tribunal de Apelaciones y, por consi-guiente, decretar la nulidad de la confiscación efectuada.
Opinión de conformidad en parte y disidente en parte emi-tida por la Jueza Presidenta Oronoz Rodríguez.
Estoy conforme con lo resuelto en el caso Reliable Financial Services, Inc. y Universal Insurance Company v. Estado Libre Asociado de Puerto Rico y otros, Núm. CC-2014-0304, pues precisa el efecto que acarrea que el Estado consigne los fines investigativos que provocaron la retención de la pro-piedad, así como las consecuencias de no hacerlo.
*314No obstante, disiento del proceder de una mayoría de este Tribunal en el caso Ana I. Maldonado Rivera v. Estado Libre Asociado de Puerto Rico y otros, Núm. CC-2014-0742, por entender que ignora nuestras expresiones anteriores con respecto a que el incumplimiento con un término juris-diccional “no puede tener el efecto de frenar un decreto de inexistencia [...] y, mucho menos, puede convertirse en sub-terfugio para convalidar [actos] nulos”. Ríos v. Municipio Isabela, 159 DPR 839, 849 (2003). En particular, la opinión mayoritaria produce un absurdo jurídico al sostener que, a pesar de que las confiscaciones que no se notifican en el término jurisdiccional ordinariamente son nulas, procede desestimar la demanda de impugnación presentada por la Sra. Ana Maldonado Rivera porque ésta no emplazó al Se-cretario de Justicia en el término jurisdiccional aplicable.
I
A. En nuestro ordenamiento jurídico, el proceso de confiscación está regulado por la Ley Núm. 119 de 12 de julio de 2011, según enmendada, conocida como Ley Uni-forme de Confiscaciones de 2011 (34 LPRA sees. 1724 et seq.) (Ley de Confiscaciones).(1) El fin primordial de este estatuto es garantizar un “trámite expedito, justo y uni-forme para la confiscación de bienes por parte del Estado y la disposición de éstos”. Exposición de Motivos de la Ley de Confiscaciones, 2011 (Parte 2) Leyes de Puerto Rico 1761. Conviene examinar las normas aplicables a ese proceso antes de puntualizar mi crítica al proceder mayoritario.
i. El Art. 13 de la Ley de Confiscaciones, 34 LPRA see. 1724j, establece las coordenadas del requisito de notifica-*315ción de la confiscación. A tales fines, éste dispone que el Director Administrativo de la Junta deberá notificar la confiscación y la tasación de la propiedad confiscada a las partes siguientes:
(a) A la persona que tuviere la posesión física del bien al momento de la ocupación.
(b) A aquéllas que por las circunstancias, información y creencia, el Director Administrativo considere como dueños de dicho bien.
(c) En los casos de vehículos de motor, se notificará, además, al dueño, según consta en el Registro de Vehículos del Depar-tamento de Transportación y Obras Públicas y al acreedor con-dicional que a la fecha de la ocupación tenga su contrato inscrito. 34 LPRA sec. 1724j.
Además, conforme a ese artículo, "toda confiscación se notificará por correo certificado dentro de un término juris-diccional de treinta (30) días, siguientes a la ocupación fí-sica de los bienes”. (Énfasis suplido). 34 LPRA sec. 1724j. En el caso de vehículos de motor que sean ocupados en virtud de la Ley para la Protección de la Propiedad Vehicular, la notificación se hará en los treinta días siguientes al término de treinta días dispuesto para que los oficiales del orden público lleven a cabo una investigación sobre el bien ocupado. íd.
Nótese que el término que tiene el Estado para notificar la confiscación es de naturaleza jurisdiccional. Cónsono con ello, la falta de notificación en el término aplicable conlleva la nulidad de la confiscación.(2) De esto se puede colegir que la Ley de Confiscaciones provee un procedimiento ri-*316guroso para llevar a cabo la confiscación e impone al Es-tado Libre Asociado unos requisitos estrictos para su notificación.
No es para menos; según expresamos en García v. Tribunal Superior, 91 DPR 153 (1964),(3) “[l]a confiscación de un vehículo, cualquiera que sea su justificación en protec-ción de la sociedad, no deja de ser una privación de la pro-piedad por la autoridad pública. El hecho debe quedar re-vestido de todas aquellas garantías que el debido proceso de ley requiere”. (Énfasis suplido). íd., págs. 155-156.
El deber del Estado de notificar la confiscación a las partes con interés es, pues, un requisito fundamental del debido proceso de ley. Véase First Bank v. E.L.A., 164 DPR 835, 854 (2005). Éste “persigue el propósito de salvaguar-dar los derechos constitucionales de una parte que tiene algún interés en la propiedad confiscada y brindarle la oportunidad de levantar y probar las defensas válidas que pueda tener”. íd., pág. 847. Véase Pueblo v. Echevarría Arroyo, 157 DPR 158 (2002).
ii. Por otra parte, la Ley de Confiscaciones establece en su Art. 15 (34 LPRA sec. 1724/) el procedimiento que una parte ha de seguir para impugnar la confiscación de un vehículo. A tales fines, el artículo expone:
Las personas notificadas, según lo dispuesto en [esta Ley] y que demuestren ser dueños de la propiedad, podrán impugnar la confiscación dentro de los treinta (30) días siguientes a la fecha en que se reciba la notificación, mediante la radicación de una demanda contra el Estado Libre Asociado de Puerto Rico, y el funcionario que autorizó la ocupación, debiéndose emplazar al Secretario de Justicia dentro de los quince (15) días siguientes a la fecha en que se presentó la demanda. En aquellos casos que la notificación sea devuelta, los términos indicados comenzarán a computarse desde que la referida no-tificación sea recibida por el Departamento de Justicia. Estos términos son jurisdiccionales. (Énfasis suplido). íd.
*317Luego, el artículo regula el curso procesal que debe se-guir el caso de impugnación de confiscación. íd. En conso-nancia con los propósitos de celeridad que dan base a la Ley de Confiscaciones, tal proceso es expedito y cuyos tér-minos son más cortos que los dispuestos en las Reglas de Procedimiento Civil. Por ejemplo, el tribunal tiene la obli-gación de adjudicar el pleito en un término de seis meses desde que se presentó la contestación de la demanda y el descubrimiento de prueba se debe llevar a cabo dentro de los primeros treinta días, también a partir de la contesta-ción de la demanda. 34 LPRA sec. 1724l.
B. Anteriormente, hemos tenido la oportunidad de ana-lizar qué ocurre cuando una parte solicita tardíamente que se le releve de los efectos de una actuación que es nula ab initio. En particular, en Montañez v. Policía de Puerto Rico, 150 DPR 917 (2000), el Tribunal de Apelaciones emitió una sentencia sin tener jurisdicción para hacerlo. Posterior-mente, la Junta de Apelaciones del Sistema de Administra-ción de Personal (JASAP) —agencia cuya determinación fue objeto de la aludida sentencia— presentó ante ese foro una solicitud de relevo de sentencia que fue denegada por haber sido presentada fuera del término provisto en las Reglas de Procedimiento Civil. Inconforme, la JASAP compareció ante este Tribunal.
En tal contexto, resolvimos que “lo que es ‘nulo’ no puede ser objeto de relevo de parte de un tribunal, pues lo nulo nunca tuvo eficacia alguna, nunca ‘nació’ en derecho, nunca existió”. Montañez v. Policía de Puerto Rico, supra, pág. 921. Por ello, concluimos que el tribunal tenía la obli-gación de declarar la inexistencia jurídica de una actuación nula “independientemente del hecho de que la solicitud a tales efectos se haga con posterioridad a haber expirado el plazo [aplicable]”. (Énfasis en el original). íd., pág. 922.
Así también, en Ríos v. Municipio Isabela, supra, la Asamblea Municipal de Isabela aprobó una Resolución con la intención de ratificar unos contratos entre los contratis-*318tas y el Municipio que no cumplieron con lo establecido en la Ley de Municipios Autónomos del Estado Libre Asociado de Puerto Rico de 1991, Ley Núm. 81 de 30 de agosto de 1991 (21 LPRA see. 4001 et seq.). Basándose en esa Reso-lución, el Tribunal de Primera Instancia dictó sentencia a favor de los contratistas en un pleito que habían instado contra el Municipio previo a la aprobación de la Resolución. Cuando la administración entrante se enteró de la sentencia, oportunamente presentó una moción de reconsideración donde sostuvieron la ilegalidad de los contratos. El foro primario denegó la reconsideración por entender que la acción para suspender la ejecución de la resolución debió instarse en los veinte días siguientes a la fecha de promulgación de la Resolución.(4) A la misma con-clusión llegó el Tribunal de Circuito de Apelaciones cuando confirmó el dictamen recurrido.
Este Tribunal, en cambio, sostuvo la ilegalidad del acuerdo pactado entre los contratistas y la administración municipal saliente. Determinamos que la “Asamblea carecía de autoridad para darle eficacia a un convenio que adolecía de nulidad absoluta”. (Énfasis suprimido). Ríos v. Municipio Isabela, supra, pág. 848. Por consiguiente, concluimos que “habiéndose determinado que el contrato aquí en controver-sia es nulo e inexistente [...] no había razón alguna para que los foros inferiores entraran a discutir lo relativo al término de caducidad dispuesto [...] para utilizarlo como fundamento para negarse a reconsiderar”. íd., págs. 848-849. Esto, pues, “[d]icho término resulta inmaterial ante ordenanzas o reso-luciones aprobadas con el único fin de convalidar actos nulos e inexistentes”. íd., pág. 849. Por ello, reiteramos que “lo inexistente nunca puede ser convalidado”, norma que “no puede ser burlada al invocar para ello el término jurisdic-cional de veinte días que dispone [la ley]”. (Énfasis suplido), íd., págs. 849-850.
*319De igual modo, en E.L.A. v. S.L.G. Negrón-Rodríguez, 184 DPR 464 (2012), este Tribunal reconoció mediante Sentencia que el aumento de sueldo al alcalde del Munici-pio de Villalba fue nulo e ineficaz. Ante el planteamiento de los peticionarios de que no se cuestionó la gestión municipal en el término jurisdiccional de veinte días, concluimos que “los actos ejecutados contra lo dispuesto en la ley son nulos. La nulidad de dichos actos los convierte en inexistentes. Por lo tanto, no pueden ser objeto de confir-mación ni de prescripción sanatoria alguna, pudiéndose instar acción de impugnación contra éstos en cualquier momento”. (Énfasis suplido). íd., pág. 477 esc. 9.
II
En el caso Núm. CC-2014-0742, el Estado confiscó la propiedad el 8 de mayo de 2013, pero envió la notificación el 11 de junio de 2013, es decir, fuera del término jurisdic-cional de treinta días. 34 LPRA sec. 1724j. El 19 de julio de 2013, la señora Maldonado Rivera presentó una Demanda para impugnar la confiscación y emplazó al Secretario de Justicia el 9 de agosto de 2013. El Estado solicitó la deses-timación debido a que el emplazamiento al Secretario de Justicia se efectuó fuera del término jurisdiccional de quince días. 34 LPRA sec. 1724/. Una mayoría de este Tribunal sostiene que, aunque el incumplimiento del Estado en notificar una orden de confiscación en el término dis-puesto ordinariamente conlleva su nulidad, esa “nulidad no es automática, sino que depende de una determinación judicial en un proceso de impugnación”, (5) Por consi-guiente, si alguien pretende impugnar la confiscación debe cumplir con los términos provistos por ley independiente-mente del incumplimiento del Estado.
El Tribunal parece ignorar que la notificación es “una obligación que establece la legislación y cuyo incumpli-*320miento acarrea la nulidad del proceso”. (Énfasis en el original y suplido). CSMPR et al. v. ELA, 196 DPR 639, 650 (2016). Al ser nula, “nunca tuvo eficacia alguna, nunca ‘na-ció’ en derecho, nunca existió”. Montañez v. Policía de Puerto Rico, supra, pág. 921. Al tratarse de una confisca-ción nula, ningún tribunal puede negarse a decretar su inexistencia, incluso cuando la parte afectada haya incum-plido con un término jurisdiccional dispuesto por ley. De lo contrario, tal incumplimiento se utilizaría como subterfu-gio para convalidar actos nulos. Ríos v. Municipio Isabela, supra, pág. 848. Por esa razón, considero que las confisca-ciones nulas pueden impugnarse “en cualquier momento”, pues los actos nulos “no pueden ser objeto de confirmación ni de prescripción sanatoria alguna”. E.L.A. v. S.L.G. Negrón-Rodríguez, supra, pág. 477 esc. 9.
Debemos recordar que la confiscación es una privación de la propiedad, lo cual implica que el Estado debe cumplir con las garantías que el debido proceso de ley requiere. García v. Tribunal Superior, supra, págs. 155-156; First Bank v. E.L.A., supra. Precisamente para hacer viable la protección de los derechos constitucionales implicados, el legislador estableció un esquema mediante el cual el Es-tado debe notificar la confiscación en un término jurisdic-cional de treinta días. 34 LPRA sec. 1724j. Que su incum-plimiento dé paso a la nulidad —con los efectos que esto acarrea— no solo es correcto en derecho, sino que se justi-fica considerando que el Estado pretende privar a una persona de su propiedad.
En apoyo de lo anterior, cabe destacar que el Art. 15 de la Ley de Confiscaciones dispone que “ [1] as personas noti-ficadas, según lo dispuesto en [esta ley], podrán impugnar la confiscación dentro de los treinta (30) días siguientes a la fecha en que se reciba la notificación, [...] debiéndose emplazar al Secretario de Justicia dentro de los quince (15) días siguientes a la fecha en que se presentó la demanda”. (Énfasis suplido). 34 LPRA sec. 1724Z. De modo que son las *321personas notificadas, según lo dispuesto en la ley, quienes deberán cumplir con los términos jurisdiccionales para de-mandar y emplazar al Secretario de Justicia. Aquellas que no fueron notificadas según la ley, como la señora Maído-nado Rivera, no están sujetas a los términos jurisdicciona-les allí dispuestos, pues al ser nulas tales confiscaciones su impugnación puede presentarse en cualquier momento, salvo que haya mediado incuria. Véanse, por ejemplo: Horizon v. JTA, RA Holdings, 191 DPR 228 (2014); Molini Gronau v. Corp. P.R. Dif. Púb., 179 DPR 674 (2010); IM Winner, Inc. v. Junta de Subastas, 151 DPR 30, 39 (2000).
I — i HH H-1
Hemos reiterado que la notificación es “uno de los requi-sitos claves que la propia ley exige para la legalidad, al me-nos inicial, de la confiscación”. CSMPR et al. v. ELA, supra, pág. 650. Cuando esa notificación no se realiza la confisca-ción es nula y la actuación del Estado pierde toda legitimidad. Una mayoría de este Tribunal resuelve que lo que nunca existió, lo que nunca nació en derecho y nunca tuvo eficacia alguna, renace de sus cenizas si la parte afec-tada “incumple” con un término jurisdiccional. Al así actuar, trastoca el esquema estatutario a la vez que afecta las ga-rantías del debido proceso de ley asociadas a este proceso confiscatorio, pues no podrá impugnarse la confiscación de ningún modo y el Estado retendrá una propiedad confiscada ilegalmente. Por todo lo anterior, disiento de la Opinión ma-yoritaria y confirmaría la Sentencia del Tribunal de Apela-ciones en el recurso CC-2014-0742.

 Esta ley derogó la Ley Núm. 93 de 13 de julio de 1988, según enmendada, conocida como Ley Uniforme de Confiscaciones de 1988. A su vez, la Ley de Confis-caciones de 1988 “actualizó la Ley Uniforme de Confiscación de Vehículos, Bestias y Embarcaciones de 1960 y amplió la autoridad del Estado para confiscar la propiedad que se utilizara con fines ilegales”. Coop. Seg. Múlt. v. E.L.A., 180 DPR 655, 662 esc. 9 (2011), citando a Suárez v. E.L.A., 162 DPR 43, 53 (2004).


 Véanse, por ejemplo, en el contexto de las leyes de confiscaciones anteriores: Srio. de Justicia v. Tribunal Superior, 95 DPR 158, 163-164 (1967) (donde resolvi-mos por primera vez que el incumplimiento con el término de diez días que establecía la Ley Uniforme de Confiscación de Vehículos, Bestias y Embarcaciones para notifi-car la confiscación a las partes conllevaba la nulidad del procedimiento); Srio. de Justicia v. Tribunal Superior, 96 DPR 116, 121 (1968) (donde reiteramos que el término para notificar la confiscación es “mandatorio e improrrogable [y su incumplimiento] produce la nulidad de la confiscación”); Coop. Seguros Múltiples v. Srio. de Hacienda, 118 DPR 115, 118 (1986) (donde indicamos que el incumplimiento con el término de notificación entonces vigente “conlleva la nulidad de la confiscación realizada”).


 Cabe destacar que este caso analizó las disposiciones de la derogada Ley Uniforme de Confiscación de Vehículos, Bestias y Embarcaciones. No obstante, las expresiones de este Tribunal sobre las implicaciones de la notificación en cuanto al debido proceso de ley siguen siendo pertinentes.


 La Resolución se aprobó el 19 de diciembre de 2000 y la reconsideración se presentó el 30 de enero de 2001.


 Opinión mayoritaria, pág. 310.